DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 7-27 have been withdrawn as being directed to a non-elected invention.  Claims 3 and 30 have been withdrawn as being directed to a non-elected species.  Claims 1, 4-5, 28 and 29 are under examination at this time.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 9, 2021 has been considered by the examiner.

Claim Objections
Claim 29 is objected to because of the following informalities:  Claim 29 does not further limit claim 28, which depends from claim 1.  Claim 1 already recites that each bacterial delivery vehicle comprises a nucleic acid payload with an identical sequence with the exception of the tracer.  Appropriate correction is required.

Withdrawn Rejections
	The prior rejection under 35 U.S.C. § 102(a)(1) has been withdrawn in view of applicant’s amendments and arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims 
Claims 1, 4-6, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Weiner et al. (U.S. Patent Application No. 20170029811; published February 2, 2017).
	The claims are directed to a multivalent mixture of bacterial delivery vehicles comprising at least two different bacterial delivery vehicles, wherein each bacterial delivery vehicle comprises a nucleic acid payload having an embedded unique tracer, and wherein each bacterial delivery vehicle comprises a nucleic acid payload with an identical sequence with the exception of the tracer.
	At paragraph [0041], Weiner et al. teaches a composition including a plurality of barcoded nucleic acid variants, each nucleic acid variant encoding a polypeptide and having a sequence including (i) one or more variable codons that vary between the nucleic acid variants, and (ii) a plurality of identifier codons, each identifier codon including a nucleotide at a wobble position, such that the combination of the nucleotides at the wobble positions of the identifier codons 
	At paragraph [0042], Weiner et al. states that the barcode of each distinct nucleic acid variant can differ from the barcodes of the remaining nucleic acid variants.  Thus, each nucleic acid variant is distinct and each barcode is distinct.
	At paragraph [0043], Weiner et al. teaches that the composition can comprise identical nucleic acid variants with identical barcodes or identical nucleic acid variants with distinct barcodes.
	Thus, one of ordinary skill in the art would readily recognize that the composition of Weiner et al. can comprise i) distinct nucleic acid variants with distinct barcodes, ii) identical nucleic acid variants with identical barcodes, or iii) identical nucleic acid variants with distinct barcodes.
	Lastly, Weiner et al. teaches generating a library (e.g., a phage library) comprising the barcoded nucleic acid variants (see paragraph [0050] and paragraphs [0208] to [0213], particularly paragraph [0213]).
	Example 2 and Figure 51 further exemplify the teachings of Weiner et al. Specifically, Example 2 and Figure 5 teach a library comprising a population (i.e., composition) of M13 phage each comprising a vector encoding a Gp3 fusion 
	Each scFv vector further includes a variable priming sequence (i.e., barcode).  The scFv vector variable priming sequence is adjacent to the 5 terminus of the scFv gene.  Each variable priming sequence includes 6 nucleotides, equivalent to the addition of 2 amino acids. The sequence of each variable priming sequence is a permutation of the sequence: 5'-VDNVDN-3' (where V=A or C or G, D=A or G or T and N=A or C or G or T). The use of VDN codons eliminates both the three stop (TAA, TAG, TGA) and four cysteine (CCN) codons. There are 1,296 possible permutations of VDNVDN is (3 x 3 x 4 x 3 x 3 x 4), such that a recombinant product having two bar codes may have any of 1,296 2 (approximately 1.7 x 106) possible pairs of barcode permutations (see paragraph 0231]).

    PNG
    media_image1.png
    597
    757
    media_image1.png
    Greyscale

	Thus, each phage of the library comprises a vector encoding a different scFv with a different barcode that is a permutation of the sequence: 5'-VDNVDN-3' (i.e., a unique tracer comprising a barcode embedded in a non-coding region of the vector).  The vector further comprises a β-lactamase (Bla) enzyme capable of conferring ampicillin resistance and the coding sequence of a chlormaphenicol resistance gene.  Each vector can be considered a payload.
	In view of the teachings of Weiner et al. outlined above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use any one of the described nucleic acid variant/barcode combinations [i) distinct nucleic acid variants with distinct barcodes, ii) identical nucleic acid variants with identical barcodes, or iii) identical nucleic acid variants with distinct barcodes] to create a phage library using the steps of Example 2 and Figure 5 as a guide.  One would have been motivated to do so create a phage library with i) different nucleic acids encoding a different protein, e.g. scFv, each protein with a different barcode or ii) identical nucleic acids encoding the same protein, e.g. scFv, each protein with the same barcode or iii) the same nucleic acids encoding the same protein, e.g. scFv, each protein with a different barcode.  Further, it would be obvious to substitute any one of the described nucleic acid variant/barcode combinations in the phage library of Example 2 and the result would be predictable (phage expression of different or identical scFv proteins, with either different or identical barcodes).
	As for claim 4, the barcode is a permutation of the sequence: 5'-VDNVDN-3', which, at the most, would have 6 nucleotides homology with the DNA of the bacterial host.
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943.  The examiner can normally be reached on M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 


/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Figure 5 is reproduced below.